Case: 3:19-cv-00303-WHR-MRM Doc #: 19 Filed: 03/22/21 Page: 1 of 6 PAGEID #: 180




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

DION BLACK,

                      Petitioner,               :   Case No. 3:19-cv-303

       - vs -                                       District Judge Walter H. Rice
                                                    Magistrate Judge Michael R. Merz

NORM ROBINSON, Warden,
 London Correctional Institution,

                                                :
                      Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus case is before the Court on Petitioner’s Motion for Relief from

Judgment (ECF No. 18). As a post-judgment motion, it is deemed referred for report and

recommendations under 28 U.S.C. § 636(b)(3) and General Order Day 13-01.



Litigation History



       Black filed his Petition September 23, 2019 (ECF No. 2).          The Magistrate Judge

recommended dismissal on initial screening under Rule 4 and on recommittal (ECF Nos. 4 and 7).

Those Reports were adopted and the case dismissed on October 30, 2019 (ECF Nos. 9 and 10).

The Sixth Circuit declined to issue a certificate of appealability on March 27, 2020 (ECF No. 15)

and the Supreme Court of the United States denied Black’s application for a writ of certiorari

November 2, 2020 (Black v. Robinson, Case No. 20-5483; copy at ECF No. 17). The instant


                                               1
Case: 3:19-cv-00303-WHR-MRM Doc #: 19 Filed: 03/22/21 Page: 2 of 6 PAGEID #: 181




Motion followed on March 13, 2021, the date of mailing. The Clerk received and docketed the

Motion on March 19, 2021.



                                            Analysis



       Black brings his Motion for Relief from Judgment under Fed.R.Civ.P. 60(b)(5). Because

Black is a pro se litigant entitled to liberal construction of his pleadings, the Magistrate Judge has

analyzed the Motion under all possible subsections of Rule 60. Thus analyzed, the Motion is

without merit and should be denied.

       Fed.R.Civ.P. 60(b)(5) is plainly inapplicable because it allows vacation of a judgment

which has been “satisfied, released, or discharged. . ..” This Court’s prior judgment in this case

has not been satisfied, released, or discharged. Although it has not technically been affirmed on

appeal, the circuit court, in an opinion by Judge Karen Nelson Moore, decided that reasonable

jurists would not disagree with this Court’s disposition of Black’s claims. Black v. Robinson, Case

No. 19-4147 (6th Cir. Mar. 27, 2020)(unpublished; copy at ECF No. 15). In particular, Judge

Moore decided there was no “stacking of inferences” involved in convicting Black of possession

of heroin on the basis of circumstantial evidence.

       Black’s argument for relief is that “both the State and this federal habeas court's personal

participation in the case gives rise to the appearance of impropriety and possible bias which could

constitute grounds for relief from the judgment. . . .” (ECF No. 18, PageID 143).

       If a judge has a disqualifying conflict of interest in the outcome of a case, that can constitute

the basis for relief from judgment under Fed.R.Civ.P. 60(b)(6). In Liteky v. United States, 510 U.S.

540 (1994), the Supreme Court granted relief from judgment in a case between a developer and a


                                                  2
Case: 3:19-cv-00303-WHR-MRM Doc #: 19 Filed: 03/22/21 Page: 3 of 6 PAGEID #: 182




hospital where Tulane University, which owned the land and of which the judge was a trustee,

stood to gain from a decision one way. The judge had even forgotten that the university owned

the land. The Supreme Court nevertheless recognized the conflict of interest and vacated the

judgment. The Liteky case, although not cited by Petitioner, was recalled to the Magistrate Judge’s

mind by Petitioner’s citation of Tumey v. Ohio, 273 U.S. 510 (1927), where the disqualifying

interest of the judge was that he was paid more for convictions than for acquittals.

         Here the supposedly disqualifying bias is that the state court judges and this Court accepted

the identification of Black as the person who received the mailed package containing heroin even

though the delivering Postal Inspector, Suzanne McDonough, could not positively identify him

when the case was tried. As proof, Black relies on excerpts from the trial transcript which are

attached to his Motion1(ECF No. 18, PageID 148, et seq.). Ms. McDonough, who had retired by

the time of trial, testified that during her career she had been heavily involved in drug interdiction

activities. Id. at PageID 151. In that capacity she had received an express mail package bearing a

uniquely numbered label. Id. at PageID 156. She determined that the named sender was not

associated with the return address and the named recipient was not associated with the address to

which the package was directed. Id. at PageID 157-58. Her suspicion that drugs were involved was

aroused and she submitted the package, along with others, to examination by a drug-sniffing dog,

who alerted on this package. Id. at PageID 158-59.

         Ms. McDonough then obtained a federal search warrant to search the package. Once she

discovered 8.9 ounces of heroin inside a candle inside the box, she arranged a controlled delivery

of the package with drug interdiction deputies of the Montgomery County Sheriff. Id. at PageID

154-55. She herself made the delivery on October 8, 2015. Id. at PageID 167. The door at the


1
 Because this case was dismissed on initial screening, the Respondent was never served and required to file the State
Court Record. Nonetheless, the attached pages appear to be authentic copies of the transcript from trial.

                                                         3
Case: 3:19-cv-00303-WHR-MRM Doc #: 19 Filed: 03/22/21 Page: 4 of 6 PAGEID #: 183




delivery address was answered by a person she described as “Male, black, approximately five-nine,

and he was wearing black pajama bottoms -- appears to be pajama bottoms.” Id. at PageID 169. The

prosecutor asked “All right. This was two years ago. If you saw that person again, would you

recognize them?” and Inspector McDonough responded “Probably not after a two-year period2.”

PageID 170. Although the package was addressed to a female, Brandi Anderson, McDonough

handed it to the black male who answered the door. She was not asked if she saw the person to

whom she handed the package in the courtroom. Nor was she cross-examined about possible

identification.

           Petitioner asserts “the State appellate court stated that the postal inspector positively

identified the petitioner as the person she delivered the suspect package to. (ECF No. 18, PageID

145). The state court decision is reported at State v. Black, 2018-Ohio-4878 (2d Dist. Dec. 7,

2018)(Froelich, J.); appellate jurisdiction declined, 156 Ohio St. 3d 1464 (2019). Judge Froelich

made no such finding.

           Black reminds the Court that he claimed a Due Process violation because the state courts

relied on a double inference (ECF No. 18, PageID 145). He asserts this Court denied him relief

“based in part upon the State and federal court's conclusion that the postal inspector positvely [sic]

identified the petitioner as the person she delivered the suspect packake [sic] to.” This Court also made

no such finding and did not purport to rely on any such finding by the state courts (See Report, ECF

No. 4, PageID 84-85).

           Black then argues that this Court and the state courts reliance on a supposed fact that does not

appear in the record gives rise to an appearance of impropriety and bias (Motion, ECF No. 18, PageID

146-47). He avers that this puts the involved judges in the position of adverse witnesses whom he has




2
    The delivery took place October 8, 2015. Trial did not occur until late 2017.

                                                            4
Case: 3:19-cv-00303-WHR-MRM Doc #: 19 Filed: 03/22/21 Page: 5 of 6 PAGEID #: 184




not had the opportunity cross-examine. He also asserts this error resurrects his double inference/Due

Process claim.

        As detailed above, none of the involved judges relied on an identification by Inspector

McDonough, making Black’s claim incorrect on the facts. But he is also wrong on the law. When a

judge evaluates evidence in the record and comes to a conclusion adverse to a criminal defendant, that

does not make the judge an adverse witness subject to cross-examination under the Confrontation

Clause. It is the job of judges to evaluate evidence; their conclusions in that capacity, whether right or

wrong, does not convert them to witnesses.

        Second, the Due Process Clause of the Fourteenth Amendment does not forbid convictions

supported by a double inference. The Sixth Circuit has determined there was no double inference here,

but there is also no federal constitutional rule forbidding convictions supported in part by double

inferences. As the Second District, this Court, and the Sixth Circuit in denying a certificate of

appealability held, there was adequate circumstantial evidence to support a conviction in this case.



Conclusion



        In accordance with the foregoing analysis, the Magistrate Judge respectfully recommends that

Petitioner’s Motion for Relief from Judgment be denied. Because reasonable jurists would not

disagree with this conclusion, it is also recommended that Petitioner be denied a certificate of

appealability and that the Court certify to the Sixth Circuit that any appeal would be objectively

frivolous and should not be permitted to proceed in forma pauperis.



March 20, 2021.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge

                                                    5
Case: 3:19-cv-00303-WHR-MRM Doc #: 19 Filed: 03/22/21 Page: 6 of 6 PAGEID #: 185




                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
objections shall specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. A party may respond to another party’s
objections within fourteen days after being served with a copy thereof. Failure to make
objections in accordance with this procedure may forfeit rights on appeal.


                       NOTICE REGARDING RECORD CITATIONS


       The attention of all parties is called to S. D. Ohio Civ. R. 7.2(b)(5) which provides:

               (5) Pinpoint Citations. Except for Social Security cases, which
               must comply with S.D. Ohio Civ. R. 8.1(d), all filings in this Court
               that reference a prior filing must provide pinpoint citations to the
               PageID number in the prior filing being referenced, along with a
               brief title and the docket number (ECF No. ___ or Doc. No. ___) of
               the document referenced.

The Court’s electronic filing system inserts in all filings hyperlinks to the place in the record which
has been cited following this Rule. However, as with most computer systems, the CM/ECF
program cannot read pinpoint citations which do not follow the Rule precisely. For example, the
first pinpoint citation in ODRC’s Reply reads “Plaintiff argues that he could not bring this action
until “administrative remedies as (sic) are exhausted (sic).” (Doc. 80, PageId# 987).” The correct
citation would have been Doc. No. 80, PageID 987.” Because Defendant added the “#” symbol,
the program failed to inset a hyperlink. Use of this software is mandated by the Judicial
Conference of the United States and cannot be locally modified. The parties are cautioned to
comply precisely with S. D. Ohio Civ. R. 7.2(b)(5) in any further filings.




                                                  6
